Title: To Thomas Jefferson from William Lee, 23 December 1805
From: Lee, William
To: Jefferson, Thomas


                  
                     Bordeaux Decr 23. 1805
                  
                  The return of Captain Davis from the mouth of the River just gives me time to enclose the President of the United S. a file of the Argus containing the acct of the late decisive battle between the French & Russian armies & the relation of the interview between the Emperor Napoleon & Francis.— 
                  With great respect I have the honor to remain the Presidents most humble St.
                  
                     Wm Lee 
                     
                  
               